NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 05a0651n.06
                               Filed: August 3, 2005

                                               Case No. 04-3701

                               UNITED STATES COURT OF APPEALS
                                    FOR THE SIXTH CIRCUIT

 ERIC L. JEFFRIES,                                             )
                                                               )
            Plaintiff-Appellant,                               )
                                                               )        ON APPEAL FROM THE
                   v.                                          )        UNITED STATES DISTRICT
                                                               )        COURT FOR THE SOUTHERN
 PRUDENTIAL INSURANCE COMPANY                                  )        DISTRICT OF OHIO
 OF AMERICA,                                                   )
                                                               )
            Defendant-Appellee.                                )
                                                               )
 _______________________________________                       )
                                                               )

BEFORE: BATCHELDER and GRIFFIN, Circuit Judges; GADOLA*, District Judge.

        ALICE M. BATCHELDER, Circuit Judge. Plaintiff-Appellant Eric Jeffries appeals the

district court’s order granting summary judgment to Prudential Insurance Co. on his claims brought

pursuant to The Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq.

(“ERISA”). Jeffries claims first that the district court erred in holding that Prudential, the

administrator of the ERISA plan in which Jeffries is a participant, may not be required to pay

Jeffries’s attorney’s fees attributable to the administrative proceedings that eventually resulted in

his receiving benefits for his total disability. Jeffries further assigns as error the district court’s

granting summary judgment to Prudential on Jeffries’s claim that he is entitled to a declaration of

his right to future benefits because he is permanently disabled.

        *
          The Honorable Paul V. Gadola, United States District Judge for the Eastern District of Michigan, sitting by
designation.
        After carefully reviewing the thorough Report and Recommendation of the magistrate judge

and the order of the district court adopting it, the record, the applicable law, the parties’ briefs and

counsels’ arguments, we are convinced that the district court did not err in its conclusions. As the

magistrate judge’s Report and Recommendation carefully and correctly sets out the law governing

the issues raised, and clearly articulates its reasoning, issuance of a full written opinion by this court

would serve no useful purpose. Accordingly, for the reasons stated by the magistrate judge, we

AFFIRM the judgment of the district court.




                                                    2